DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 12/23/2019.
B.	Claims 1-20 remains pending.
  
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Polleri, Alberto et al. (US Pub. 2021/0081848 A1), herein referred to as “Polleri”.

As for claims 11, 1 and 18, Polleri teaches. One or more computer-readable storage media storing computer-executable instructions for causing a computing system to perform processing and corresponding system of claim 1 and method of claim 18 comprising (par. 44 and fig. 1 describe hardware environment for training a machine learning model): 

generating a plurality of machine learning results for a plurality of input data sets (par. 12 and 307 the determining the ranking can include determining a machine learning algorithm from a plurality of algorithms stored in a library wherein the algorithm incorporates the one or more features to calculate a result); 

selecting a first machine learning result of the plurality of machine learning results as a selected result (par. 301 The pre-processing of features allows the machine learning problem to be executed far more quickly. Based on the features found for the new client/supplier/domain, the weighted list gets updated to improve the machine learning model. This weighted list is regularly updated based on new data intake and used to improve feature selection of existing clients);

ranking the plurality of machine learning results to provide ranked machine learning results (par. 323-324 ranking and comparing results from machine learning);

rendering a user interface display displaying the ranked machine learning results and an indication of the selected result (par. 123 additional input after machine learning results; par. 299 rending results within user interface, e.g. columns);

receiving first user input requesting a granular local explanation for a second machine learning result of the plurality of machine learning results, where the second machine learning result can be the first machine learning result (par. 301 and 307 assigning weights to the one or more features in the second list based at least in part on the ranking of the features to the solution of the machine learning application);

calculating the granular local explanation, the granular local explanation comprising contribution scores for two or more features of a plurality of features used to generate the second machine learning result; and

displaying the granular local explanation (par. 96 user interface to display outcome results from training).


As for claim 2, Polleri teaches. The computing system of claim 1, the operations further comprising: generating a second machine learning result from the input data set; comparing the first machine learning result with the second machine learning result; selecting the first machine learning result as a recommended result; and wherein rendering the display comprises displaying the second machine learning result (par. 307 The first feature can be ranked higher in importance for a decreased difference between the first result and the ground truth data as compared with one or more other results. The technique can include assigning weights to the one or more features in the second list based at least in part on the ranking of the features to the solution of the machine learning application).

As for claim 3, Polleri teaches. The computing system of claim 2, wherein the displaying the first local explanation is carried out in response to user input selecting the first machine learning result (par., 301  Based on the features found for the new client/supplier/domain, the weighted list gets updated to improve the machine learning model. This weighted list is regularly updated based on new data intake and used to improve feature selection of existing clients).

As for claim 4, Polleri teaches. The computing system of claim 2, the operations further comprising: receiving second user input requesting a second local explanation for the second machine learning result; calculating the second local explanation, the second local explanation comprising contributions of two or more of the first plurality of features to the second machine learning result; and rendering a display of the second local explanation (par. 51-52 generating results based upon analysis of performance indicators, QoS and KPI; par. 53 comparing results based upon performance indicators and outputting results; par. 310 adjusting weights to results to be fed back into training)

As for claim 5, Polleri teaches. The computing system of claim 4, the operations further comprising: generating a global explanation, the global explanation comprising one or more performance indicators for the machine learning model over a plurality of discrete results; and generating a second user interface screen displaying the global explanation (par. 51-52 generating results based upon analysis of performance indicators, QoS and KPI).

As for claim 6 and 17, Polleri teaches. The computing system of claim 1, the operations further comprising: generating a global explanation, the global explanation comprising one or more performance indicators for the machine learning model over a plurality of discrete results; and displaying the global explanation on the first user interface screen (par. 52-53 QoS and KPI are different types of performance indicators).

As for claim 7, 12 and 19, Polleri teaches. The computing system of claim 1, the operations further comprising: receiving user input requesting historical records associated with an object associated with the first machine learning result; and displaying at least a portion of data associated with the historical records (par. 114 The analytic system can gather conversation logs and history, and determine information related to individual and/or aggregated end user conversations with a bot system as paths that include different nodes representing different stages or states of the conversations).

As for claim 8, Polleri teaches. The computing system of claim 1, wherein the first local explanation comprises one or more input values of the input data set for an object associated with the first machine learning result (par. 123 additional user input values).

As for claim 9 and 15, Polleri teaches. The computing system of claim 8, wherein the first local explanation further comprises one or more aggregate input values for one or more of the first plurality of features for a plurality of objects associated with the input data set (par. 113 a bot system to monitor events that occurred during conversations between end users and the bot system, aggregate and analyze the collected events, and provide information to a user based on the analysis that can be used to improve on performance of the bot system including performance of the intent classification).

As for claim 10, 13 and 20, Polleri teaches. The computing system of claim 1, the first local explanation comprising a machine-generated natural language explanation of how the first local explanation was generated (par. 112 chatbot interaction outputs result related to how. A first model may be provided that only needs a small training corpus, so it may use matching rules to develop entities, intents, and the training corpus. When the training corpus has matured to the point where tests reveal highly accurate intent resolution, a second model may be used to add a deeper dimension to the chat bot's cognition by training using machine learning based on word vectors and other text-based features).

As for claim 14, Polleri teaches. The one or more computer-readable storage media of claim 11, wherein the granular local explanation comprises one or more input values of the input data set for an object associated with the second machine learning result (par. 123  an end user may send one or more messages to the bot system in order to achieve a desired goal).


As for claim 16, Polleri teaches. The one or more computer-readable storage media of claim 11, the processing further comprising: displaying scores calculated for the plurality of machine learning results in association with the ranked machine learning results (par. 323-324 ranking and comparing results from machine learning).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 26, 2022